IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION

UNITED STATES OF AMERICA, CR 19-06-H-SEH
Plaintiff, ORDER
VS.

KIELAN BRETT FRANKLIN,
GERALD ALLEN HILER, a/k/a Teg,
ARIELLE ROSE COWSER, and
MORGAN VICTOR PITSCH,

 

Defendants.

 

At the request of United States Probation, the following deadlines for
Defendant Kielan Brett Franklin are extended as follows:

ORDERED:

1. The probation officer shall disclose the completed report, except for
recommendations of the probation officer, to Defendant, counsel for Defendant,
and counsel for the government on or before April 23, 2020. The probation

officer shall not disclose any recommendation made or to be made to the Court.
2. Counsel shall attempt in good faith to resolve disputes over any
material in the presentence report. Unresolved objections to be relied upon at
sentencing shall be presented to the probation officer on or before April 30, 2020.
U.S.S.G. § 6A1.2.

All other matters and deadlines in the Court’s Order of January 23, 2020!
remain in full force and effect.

The clerk shall promptly notify counsel and the probation office of the entry
of this Order.

DATED this ,O0 day of March, 2020.

‘AM E. HADDON
United States District Judge

 

'Doc. 176.
